DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10187907. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. regardless of whether the first cell is a licensed or licensed-assisted-access (LAA) cell).
Claim 1 of Instant Application
Claim 1 of US 10187907
A method comprising: 
A method comprising: 
receiving, by a wireless device, at least one radio resource control message (RRC) message comprising: a first maximum value for a preamble transmission counter; and a second maximum value for a second counter, the second maximum value being different from the first maximum value; 
receiving, by a wireless device, at least one radio resource control (RRC) message indicating a maximum counter value; 
receiving a control order initiating a random access procedure on a first unlicensed cell;
receiving a control order initiating a random access (RA) procedure on a first cell during an ongoing RA procedure on a second cell; 
performing a listen-before-talk (LBT) procedure for transmission of a preamble for the random access procedure; based on the LBT procedure indicating an LBT failure for transmission of the preamble for the random access procedure: keeping a value of the preamble transmission counter the same, wherein the preamble transmission counter counts a number of preamble transmissions; and incrementing a value of the second counter based on the LBT failure; and canceling the random access procedure based on either the preamble transmission counter reaching the first maximum value or the second counter reaching the second maximum value.
restarting a first preamble transmission counter and a second preamble transmission opportunity counter; instructing, by a media access control (MAC) layer, a physical layer to transmit a preamble on the first cell; and when a corresponding RA response is not received: considering the RA procedure on the first cell unsuccessfully completed if the first preamble transmission counter reaches the maximum counter value regardless of whether the first cell is a licensed or licensed-assisted-access (LAA) cell, the first preamble transmission counter configured to count a number of physical layer transmissions of the preamble, otherwise considering the RA procedure on the first cell unsuccessfully completed if the second preamble transmission opportunity counter reaches the maximum counter value and the first cell is a LAA cell, the second preamble transmission opportunity counter is employed only if the first cell is a LAA cell, and the second preamble transmission opportunity counter is increased when the physical layer performs listen-before-talk (LBT) for transmission of the preamble.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10420147. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. regardless of whether the cell is a licensed or licensed-assisted-access (LAA) cell).
Claim 1 of Instant Application
Claims 1 and 3 of US 10420147
A method comprising: 
A method comprising: 
receiving, by a wireless device, at least one radio resource control message (RRC) message comprising: a first maximum value for a preamble transmission counter; and a second maximum value for a second counter, the second maximum value being different from the first maximum value; 
receiving, by a wireless device: at least one radio resource control (RRC) message indicating a maximum counter value; and  
receiving a control order initiating a random access procedure on a first unlicensed cell;
a control order to transmit a preamble as a part of a random access (RA) procedure on a cell; 
performing a listen-before-talk (LBT) procedure for transmission of a preamble for the random access procedure; based on the LBT procedure indicating an LBT failure for transmission of the preamble for the random access procedure: keeping a value of the preamble transmission counter the same, wherein the preamble transmission counter counts a number of preamble transmissions; and incrementing a value of the second counter based on the LBT failure; and canceling the random access procedure based on either the preamble transmission counter reaching the first maximum value or the second counter reaching the second maximum value.
instructing, a physical layer by a medium access control (MAC) layer, to transmit the preamble on the cell;
in response to receiving the control order: starting the preamble transmission counter; and starting the preamble transmission opportunity counter. (Claim 3)
wherein the preamble transmission counter is configured to count a number of physical layer transmissions of the preamble, the preamble transmission opportunity counter is configured to be increased when the physical layer performs listen-before-talk (LBT) for transmission of the preamble; and when a corresponding RA response is not received: considering the RA procedure unsuccessfully completed if a preamble transmission counter reaches the maximum counter value regardless of whether the cell is a licensed or licensed-assisted-access (LAA) cell, otherwise considering the RA procedure unsuccessfully completed if a preamble transmission opportunity counter reaches the maximum counter value and the cell is a LAA cell, wherein: the preamble transmission opportunity counter is employed only if the cell is a LAA cell, and the preamble transmission opportunity counter is configured to limit a time duration that the preamble is used for the RA procedure on the cell.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10827532. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims describe the same invention in different wordings (i.e. counting the number of preamble transmission and the number of LBT procedure).
Claim 1 of Instant Application
Claim 1 of US 10827532
A method comprising: 
A method comprising: 
receiving, by a wireless device, at least one radio resource control message (RRC) message comprising: a first maximum value for a preamble transmission counter; and a second maximum value for a second counter, the second maximum value being different from the first maximum value; 
receiving, by a wireless device, at least one radio resource control (RRC) message comprising a maximum counter value for both a first preamble transmission counter and a second preamble transmission opportunity counter;
receiving a control order initiating a random access procedure on a first unlicensed cell;
initiating a random access procedure on a first cell; 
performing a listen-before-talk (LBT) procedure for transmission of a preamble for the random access procedure; based on the LBT procedure indicating an LBT failure for transmission of the preamble for the random access procedure: keeping a value of the preamble transmission counter the same, wherein the preamble transmission counter counts a number of preamble transmissions; and incrementing a value of the second counter based on the LBT failure; and canceling the random access procedure based on either the preamble transmission counter reaching the first maximum value or the second counter reaching the second maximum value.
counting, by the first preamble transmission counter, a number of physical layer preamble transmissions for the random access procedure; counting, by the second preamble transmission opportunity counter, a number of listen-before-talk (LBT) procedures performed by a physical layer for transmission of one or more preambles for the random access procedure; and determining the random access procedure on the first cell unsuccessfully completed based on either the first preamble transmission counter reaching the maximum counter value or the second preamble transmission opportunity counter reaching the maximum counter value.


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 10187907, 10420147 and 10827532) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art in the record (in particular, US Pub. 2018/0049243 to Lee et al. (hereinafter “Lee”)) does not disclose, with respect to claim 1, canceling the random access procedure based on either the preamble transmission counter reaching the first maximum value or the second counter reaching the second maximum value as claimed.  Rather, Lee teaches using preamble transmission counter and preamble stop timer [0160].  The same reasoning applies to claims 11 and 20 mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414